Case: 19-12727   Date Filed: 02/12/2020   Page: 1 of 3


                                                      [DO NOT PUBLISH]



          IN THE UNITED STATES COURT OF APPEALS

                  FOR THE ELEVENTH CIRCUIT
                    ________________________

                          No. 19-12727
                      Non-Argument Calendar
                    ________________________

                     Agency No. A205-634-432



LESLY PATROSINIA GUEVARA-TORRES,
a.k.a. Lelsy Maribel Guevara-Arias,
a.k.a. Lelsy Guevara-Torres,
a.k.a. Elsy Maribel Guevara-Arias,
JORDY ALEJANDRO VELASQUEZ-GUEVARA,
DENINSON JORDANY BACA-GUEVARA,

                                                                   Petitioners,

                               versus

U.S. ATTORNEY GENERAL,

                                                                  Respondent.

                    ________________________

               Petition for Review of a Decision of the
                    Board of Immigration Appeals
                     ________________________

                          (February 12, 2020)
              Case: 19-12727      Date Filed: 02/12/2020   Page: 2 of 3


Before WILLIAM PRYOR, GRANT and LUCK, Circuit Judges.

PER CURIAM:

      Lesly Guevara-Torres and her two children petition for review of the order

of the Board of Immigration Appeals affirming the denial of her applications for

asylum and withholding of removal. Guevara-Torres argues that the Board erred in

concluding that her particular social group—Honduran women exposed to gender-

based violence because of the male-dominated society—was not cognizable under

the Immigration and Nationality Act, and she argues that she suffered past

persecution and has a well-founded fear of future persecution. We dismiss in part

and deny in part her petition for review.

      If a petitioner fails to exhaust her administrative remedies for a claim for

relief, we lack jurisdiction to consider the claim even when the Board addresses it

sua sponte. 8 U.S.C. § 1252(d)(1); Amaya-Artunduaga v. U.S. Att’y Gen., 463 F.3d
1247, 1250–51 (11th Cir. 2006).

      The Board did not err in concluding that Guevara-Torres failed to establish

her status as a refugee under the Act by membership in a “particular social group.”

In Castillo-Arias v. U.S. Attorney General, we deferred to the administrative

criteria for establishing a cognizable social group, including that the members of

the group share a common characteristic that is immutable or fundamental to their

individual identities or consciences. 446 F.3d 1190, 1196–97 (11th Cir. 2006). And


                                            2
               Case: 19-12727     Date Filed: 02/12/2020    Page: 3 of 3


we explained that a social group should not be defined so broadly that it becomes

“a catch all for all groups who might claim persecution.” See id. at 1196–98. A

particular social group cannot be defined by the underlying harm asserted as

persecution. Amezcua-Preciado v. U.S. Att’y Gen., 943 F.3d 1337, 1345 (11th Cir.

2019). The Board correctly concluded that Guevara-Torres’s alleged social group

lacked particularity, is not socially distinct, and is defined by the risk of harm

asserted by her as persecution. As a result, we deny her petition in part. And

because Guevara-Torres failed to exhaust her arguments about suffering past

persecution or having a well-founded fear of future persecution, we lack

jurisdiction to consider them and dismiss her petition in part.

      PETITION DENIED IN PART, DISMISSED IN PART.




                                           3